Julie Kelly (Pro Se)
823 Dorgene Lane
Cincinnati, Ohio 45244
Telephone (513) 806.4893
Jul_kelly@mac.com

                            UNITED STATES DISTRICT COURT
                                      FOR THE
                             SOUTHERN DISTRICT OF OHIO

 JULIE KELLY, an individual                      Civil Case No. 1:19-cv-00372-SJD-SKB

                    Plaintiff

                    v.

 FIRST DATA CORPORATION, a
 Delaware corporation;                                      NOTICE OF ERRATA

 FRANK BISIGNANO, an individual;

 ROBIN ORDING, an individual;

 JACKSON LEWIS PC, a Pennsylvania
 professional corporation;

 MATTHEW BYRNE, an individual;

 SAUL EWING ARNSTEIN & LEHR, a
 Delaware limited liability partnership; and

 GILLIAN COOPER, an individual

                    Defendants.




                                    NOTICE OF ERRATA
The Plaintiff July Kelly (“Kelly”) respectfully submits this Notice of Errata to her Complaint and

Jury Demand [Docket No. 1] (the “Complaint”) to correct an inadvertent typographical error.




                                                1
       1)      Paragraph 234 of the Complaint contains a typographical error related to the name

of the individual acting as Kelly’s employer. As originally pled in the Complaint, ¶234 read:

               234.    Defendant Ording was Barger’s “employer” as that term is
                       defined in the FMLA, 29 U.S.C. §2611(4)

The word “Barger” should be “Kelly” in ¶234 of the Complaint should read, and hereby is

corrected to read, as follows:

               234.    Defendant Ording was Kelly’s “employer” as that term is
                       defined in the FMLA, 29 U.S.C. §2611(4)


       2)      This error is obvious from the context of the entire complaint (see, e.g.,

Complaint paragraphs 42, 43, 93-114, 118-128, 132-144, 148-157), and in particular ¶215

alleging Barger and Ording were not in the same internal organization during Barger’s tenure at

First Data. As originally pled with the name “Barger” instead of “Kelly,” ¶234 also is

inconsistent with those paragraphs directly surrounding it, such as ¶¶ 231 and 232 in which

Kelly pleads that First Data (a defendant) and Bisignano (a defendant) were Kelly’s employers

for purposes of the FMLA. The reference in ¶234 obviously was meant to mean that Ording (a

defendant) also was “Kelly’s” (the plaintiff) employer for purposes of the FMLA, not that

Ording (a defendant) was the employer of Barger (a non-party to this case). This was

typographical in nature, but also potentially substantive implications (although, facts

demonstrating Ording’s status and Kelly’s employer also were plead throughout the Complaint).

This error should be, and hereby is, corrected as set forth above.

DATED:         July 8, 2009

                                               Respectfully Submitted,

                                                /s/ Julie Kelly
                                               Julie Kelly, Plaintiff (Pro Se)



                                                 2
